Citation Nr: 1003841	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  02-113 94	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Whether the Veteran's discharge for the period of service 
from May 4, 1987, to June 28, 1991, was issued under 
dishonorable conditions and bars the payment of benefits 
(character of discharge).


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran had honorable active service from April 1977 to 
May 3, 1987.  He had additional active service from May 4, 
1987 to June 1991, from which he received an other than 
honorable discharge.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the St. 
Petersburg, Florida, RO.  The appeal was remanded for 
additional development in November 2006 and May 2008.

In December 2000, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, determined 
that the other than honorable discharge constituted a bar to 
the Veteran's entitlement to all VA benefits based on his 
period of active service from May 4, 1987 to June 1991.  In 
October 2001, the Veteran filed a timely notice of 
disagreement (NOD) with that decision.  In this regard, he 
stated that "Your letter also states that I was dishonorably 
discharged, however that is also incorrect."  He also 
indicated an intent to appeal by requesting a VA Form 9.  No 
statement of the case (SOC) has been issued on that character 
of discharge issue, and remand is therefore required.  
Manlincon v. West, 12 Vet. App. 238 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is entitled to an SOC which addresses the 
character of discharge issue, if that has not already been 
done.  Manlincon, 12 Vet. App. at 240-41; VAOPGCPREC 16-92.  
The issue should be returned to the Board after issuance of 
the SOC only if the Veteran files a timely substantive 
appeal.  The Veteran should be informed that the submission 
of a substantive appeal as to this issue has not been 
accomplished, and the Veteran should be specifically advised 
as to the length of time he has to submit a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).

As the character of discharge issue is being remanded, and 
because adjudication of this claim may impact adjudication of 
the Veteran's claim for service connection for a back 
disorder, the Board concludes that these claims are 
inextricably intertwined.  Therefore, the Board must defer 
adjudication of the claim for service connection for a back 
disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Given the foregoing, the Veteran's claims for 
service connection for a back disorder also must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
be provided to the Veteran, including a 
description of the provisions of the 
VCAA, such as through the text of 38 
C.F.R. § 3.159 as revised to 
incorporate the VCAA, notice of the 
evidence required to substantiate the 
claim, and notice of the claimant' s 
responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
claimant is responsible to obtain and 
what evidence VA will obtain.

2.  Afford the Veteran an opportunity 
to submit or identify any evidence 
pertinent to the character of discharge 
claim.

3.  Issue a SOC as to the character of 
discharge claim, if that has not 
already been done. Manlincon, supra.  
The Veteran should be informed that he 
must file a timely and adequate 
substantive appeal if he wishes to 
appeal that claim to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 
20.302(b).  The Veteran must be 
informed of the time period allowed for 
perfecting a timely appeal, including 
information as to the specific date by 
which the appeal must be received by VA 
as well the information supplied in the 
form letter.

4.  Thereafter, the character of 
discharge claim should be returned to 
the Board for further appellate 
consideration only if the Veteran 
submits a timely substantive appeal and 
all other procedural due process has 
been completed.  The Board intimates no 
opinion, either factual or legal, as to 
the ultimate conclusion warranted in 
this case.

5.  After completing the above action, 
the claim for service connection for a 
back disorder should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case 
should be provided to the Veteran and 
his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

